ORDER
Upon consideration it is ORDERED that the decision in these cases, reported at 722 F.2d 1282 (6th Cir.1983), be vacated and these cases be and they hereby are remanded to the United States District Court for the Western District of Kentucky for reconsideration in light of Heckler v. Day, — U.S.—, 104 S.Ct. 2249, 81 L.Ed.2d 88 (1984). Plaintiffs-Appellees’ Motion to Clarify is hereby denied.
ON CONSENT MOTION
Upon consideration of the Consent Motion To Clarify And Amend Remand Order filed in this case, it is hereby ORDERED that the consent motion is GRANTED, and this Court’s remand order of September 18, 1984, is amended to provide: “The district court’s judgment and injunction are vacated pending reconsideration by the district court under Heckler v. Day.”